United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0401
Issued: August 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2014 appellant filed a timely appeal of a July 10, 2014 Office of
Workers’ Compensation Programs’ (OWCP) merit decision. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.2
ISSUE
The issue is whether appellant has established that she sustained an injury causally
related to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its July 10, 2014 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore the Board lacks jurisdiction to review this additional evidence on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 4, 2013 appellant, then a 60-year-old scheduler, filed an occupational
disease claim (Form CA-2) alleging that on September 11, 2012 she first became aware of her
condition of pain and numbness in her hands and arms which she attributed to her employment
on that date. She noted that she also started experiencing pain from an old on-the-job injury that
happened in 1993. Appellant noted that she experienced pain and numbness in her hands and
arms after door closures were installed at the employing establishment. She noted that she did
not remember when the door closures were installed. On the reverse side of the claim form,
appellant’s supervisor indicated that appellant reported her condition on August 28, 2012. There
is no indication that appellant stopped work.
OWCP requested additional factual and medical evidence in support of appellant’s claim
by letter dated October 23, 2013. It allowed 30 days for a response. No response was received.
By decision dated December 30, 2013, OWCP denied appellant’s claim as she failed to
submit any medical evidence and failed to describe the employment duties which she felt caused
or contributed to her medical condition.
Appellant requested a review of the written record by an OWCP hearing representative
on January 13, 2014. She submitted additional evidence following this request. On July 20,
1993 appellant received treatment for a work-related crush injury to her left thumb at the
employing establishment clinic. Dr. Christina Vokt, a physician Board-certified in physical
medicine and rehabilitation and an employing establishment physician, examined appellant on
July 3, 2008 and found she had ongoing hand and arm pain from 2001. She listed appellant’s
employment duties as performing as a machinist for 18 years including repetitive, strenuous,
vibratory manual hand work and in 2001 beginning work as a workload manager on a computer
all day. Dr. Vokt diagnosed de Quervain’s tenosynovitis, and right index, middle, and ring,
trigger fingers and carpal tunnel syndrome. She noted that appellant’s carpal tunnel syndrome
was work related due to the aforementioned activities and noted these led to “chronic irritation,
inflammation and compression of the structures of the carpal tunnel and symptoms.” Dr. Vokt
also opined that appellant’s de Quervain’s tenosynovitis was from the same mechanism. She
completed a form report on July 3, 2008 and notified appellant’s supervisor that she had a
bilateral hand condition. On July 31, 2008 Dr. Vokt released appellant to return to full duty after
disability due to a bilateral hand and wrist condition and again notified her supervisor of her
condition. A note dated August 6, 2008 indicated that Dr. Vokt’s July 3, 2008 form report “has
been investigated and found to be occupationally related.”
Appellant submitted form reports dated April 26, August 28, September 11, and 23, 2012
signed by a physician assistant with the employing establishment health clinic. The record
contains an administrative note dated March 8, 2013 that a January 22, 2013 form was
determined to be occupationally related.
Dr. Douglas Fuller, a Board-certified family practitioner and employing establishment
physician, completed notes dated August 28, September 11 and 25, December 13, 2012, and
January 22, 2013. He noted that appellant had bilateral hand and wrist pain from a crush injury
to the left hand and wrist on July 20, 1993 sustained while she was working as an aircraft

2

mechanic as well as a July 8, 2008 claim for chronic pain in both hands and wrists.3 Dr. Fuller
noted that appellant reported pain in her hands when opening doors and performing manual
tasks, including typing and mouse use at work. He noted that appellant’s pain in her left hand
likely corresponded with her reported work injury in 1993. Dr. Fuller diagnosed tenosynovitis of
the hand and wrist which he related to her 2008 examination by Dr. Vokt. He also diagnosed
osteoarthritis of the carpometacarpal joint of the left thumb which he felt was related to her prior
crush injury, and carpal tunnel syndrome.4 Dr. Fuller noted that these conditions were work
related.
Appellant submitted a letter dated November 5, 2013 addressed to OWCP in which she
noted that she was requesting that her old claims be reopened to receive medical attention. She
noted that she had not sustained new injuries.
By decision dated July 10, 2014, OWCP’s hearing representative affirmed OWCP’s
December 30, 2013 decision. The hearing representative found that appellant “has not claimed
any specific injury which can be considered to determine if she established her claim.” Thus,
appellant had not met the factual component.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”5 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, noted
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.6
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.7
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met her burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
3

Dr. Fuller referenced OWCP claim number xxxxxx990. This claim is not associated with the claim on appeal.

4

Dr. Fuller referenced OWCP claim number xxxxxx308 in regard to appellant’s bilateral carpal tunnel syndrome.
This claim is not associated with the claim on appeal.
5

20 C.F.R. § 10.5(q).

6

Lourdes Harris, 45 ECAB 545, 547 (1994).

7

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

3

the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.8
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof to establish an
injury causally related to factors of her federal employment.
Appellant submitted medical evidence from Dr. Fuller beginning in August 2012
diagnosing tenosynovitis of the hand and wrist, osteoarthritis of the carpometacarpal joint of the
left thumb, and bilateral carpal tunnel syndrome. She has, therefore, submitted sufficient
medical evidence of conditions to meet the first element of an occupational disease claim,
medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed.
Appellant asserted that her hands and wrists began to hurt after door closures were
installed at the employing establishment. She noted that she did not recall when the door
closures were installed. Appellant did not offer any information regarding when she was
required to open the doors with closures, the number of times that she was required to open the
doors with closures, or the weight of these doors.9 The Board finds that appellant has not
provided sufficient factual evidence to implicate an employment factor of operating doors with
closures at the employing establishment such that she has established the second element of an
occupational disease claim, a factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition. Furthermore,
appellant submitted a statement dated November 5, 2013 asserting that she had not sustained
additional injuries, but she was requesting that her old claims be reopened.10 As she has not
provided a detailed factual statement describing her employment duties which she believed
caused or contributed to her diagnosed hand and wrist conditions, appellant has failed to
establish an occupational disease claim.
The Board finds that appellant has not submitted the necessary factual evidence to
establish that she sustained an injury due to factors of her federal employment. As appellant has

8

Betty J. Smith, 54 ECAB 174 (2002).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.3 (August 2012) (this section
of the procedure manual provides that a claimant should describe the amount, volume, duration, as well as other
aspects of the claimed work factors in an occupational disease claim).
10

Appellant’s submitted form reports from a physician assistant. These reports are not considered medical
evidence as physician assistants are not considered physicians as defined by FECA. Therefore they are of no
probative value and do not constitute competent medical evidence. 5 U.S.C. § 8101(2); George H. Clark, 56 ECAB
162 (2004); S.P., Docket No. 14-1879 (issued February 19, 2015).

4

not established an employment incident or exposure alleged to have caused an injury, it is not
necessary to consider any medical evidence.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury causally
related to factors of her federal employment.12
ORDER
IT IS HEREBY ORDERED THAT the July 10, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.13
Issued: August 26, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

See Bonnie A. Contreras, 57 ECAB 364 (2006).

12

Appellant contends on appeal that she was attempting to file claims for a recurrence of disability under OWCP
File Nos. xxxxxx990 and xxxxxx308. Upon return of the case record, appellant may pursue these claims with
OWCP.
13

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

5

